CALLAHAN, Circuit Judge.
In deciding not to disclose the confidential informant’s identity, the state trial court properly balanced the public interest in protecting the flow of information against the individual’s right to prepare his defense. See Roviaro v. United States, 353 U.S. 53, 62, 77 S.Ct. 623, 1 L.Ed.2d 639 (1957). The Court of Appeal’s affirmance of this decision was neither contrary to nor an unreasonable application of Supreme Court precedent. 28 U.S.C. § 2254(d)(1) and (2) (2004); Clark v. Murphy, 331 F.3d 1062, 1067 (9th Cir.2003). Accordingly, I respectfully dissent and would affirm the judgment of the district court.